 8:19-cv-00123-RGK-PRSE Doc # 18 Filed: 07/08/20 Page 1 of 3 - Page ID # 206



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ERIC M. ROBINSON,

                    Plaintiff,                              8:19CV123

      vs.
                                                MEMORANDUM AND ORDER
BRAD    JOHNSON,      WILLIAM
MCGLOTHLIN, SHELBY NELSON,
GEORGITTA     SHAW,     JAMIE
CARTWRIGHT, and MIKE MUELLER,

                    Defendants.


       This matter is before the court on Plaintiff Eric M. Robinson’s response
(filing 17) to the court’s June 18, 2020 Memorandum and Order (filing 14)
directing Robinson to update his address with the court. Robinson represents t hat
his address has not changed since he last provided his contact in formation t o t he
court in Case No. 8:19CV43 and it is unclear why mail addressed t o h is current
address is being returned as undeliverable. Robin son also n otes t hat h e h as n ot
“seen none of the orders sent to my ‘pauls pauls40@gmail.com’ as [he]
requested.”1 (Filing 17.)

      The court dismissed this matter without prejudice on June 30, 2020, because
Robinson had not updated his address by the June 29, 2020 deadline “or taken any
other action in this matter.” (Filing 15 (emphasis added).) The court con du ct ed
an initial review of Robinson’s Complaint (filing 1) back on April 16, 2020,
determined that the Complaint failed to state a plausible claim for relief, and


      1   Robinson did not submit a request for e-filing rights which would allow him to
receive electronic notice of filings in this case. To obtain electronic filing access,
Robinson would need to follow the instructions outlined in NEGenR 1.3(b) for
registering for CM/ECF access through PACER.
 8:19-cv-00123-RGK-PRSE Doc # 18 Filed: 07/08/20 Page 2 of 3 - Page ID # 207




gave Robinson 30 days to file an amended complaint. (Filing 8.) The cou rt also
required Robinson to update his address within 30 days as the court had
received notice that Robinson had been released from incarceration. On May 11,
2020, Robinson gave notice of his current address in 19CV43 and filed an
amended habeas petition in that case in accordance with the court’s April 14,
2020 Memorandum and Order. Robinson indicated that he “was unable to
recieve [sic] the April 14 2020 order at the jail, but found it onlin e.” (Filin g 27
at CM/ECF p. 87, Case No. 8:19CV43.) In light of Robinson’s filing in
19CV43, the court, on its own motion, updated Robinson’s address in the
present case and re-sent copies of the court’s Memorandum and Order on init ial
review of Robinson’s Complaint and gave him until June 29, 2020 to file an
amended complaint. (Filing 11.) To this date, Robinson has not filed an
amended complaint.

       While it appears that Robinson did not receive via mail a copy of the
court’s April 16, 2020 and May 29, 2020 orders giving him leave to file an
amended complaint, it is clear that Robinson was capable of checking the stat u s
of his case via alternate means, as he did with 19CV43, yet he made absolu t ely
no effort to do so. In fact, Robinson did not even notify the court of his new
address with respect to the present case until July 1, 2020, approximately 3 months
after he was released from incarceration (see filing 9) and after the court had
dismissed the matter. See NEGenR 1.3(e) and (g) (requiring pro se parties to
adhere to local rules and inform the court of address changes within 30 days).
Given the circumstances, the court will leave its Memorandum and Order and
Judgment in place and this matter remains dismissed without prejudice. Robinson
is free to file a new civil case if he still wishes to pursue the claims raised in t his
matter.

      IT IS THEREFORE ORDERED that:

      1.     This matter remains dismissed without prejudice.

                                           2
 8:19-cv-00123-RGK-PRSE Doc # 18 Filed: 07/08/20 Page 3 of 3 - Page ID # 208




      2.     The clerk of the court is directed to send t o Robinson a copy of t h e
court’s April 16, 2020 Memorandum and Order (filing 8), a form civil com plaint,
and application to proceed in forma pauperis. If Robin son ch ooses t o file a n ew
action to pursue the claims raised in his Complaint, h e is en couraged t o u se t he
enclosed forms.

      Dated this 8th day of July, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          3
